Exhibit 10.1

STOCKERYALE, INC.

SECURITIES PURCHASE AGREEMENT

June 19, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    PURCHASE AND SALE OF NOTE AND CLOSING SHARES    1   
1.1    Purchase of Note and Closing Shares    1    1.2    The Closing Date    2
   1.3    Form of Payment    2 2.    REPRESENTATIONS AND WARRANTIES OF THE
COMPANY    2    2.1    Organization, Good Standing and Qualification    2    2.2
   Subsidiaries    2    2.3    Capitalization; Voting Rights.    3    2.4   
Authorization; Binding Obligations    4    2.5    Liabilities    4    2.6   
Agreements; Action    4    2.7    Obligations to Related Parties    5    2.8   
Changes    5    2.9    Title to Properties and Assets; Liens, Etc    6    2.10
   Intellectual Property.    7    2.11    Compliance with Other Instruments    7
   2.12    Litigation    7    2.13    Tax Returns and Payments    8    2.14   
Employees    8    2.15    Registration Rights and Voting Rights    8    2.16   
Compliance with Laws; Permits    9    2.17    Environmental and Safety Laws    9
   2.18    Valid Offering    9    2.19    Full Disclosure    9    2.20   
Insurance    10    2.21    SEC Reports    10    2.22    No Market Manipulation
   10    2.23    Listing    10    2.24    No Integrated Offering    11    2.25
   Stop Transfer    11    2.26    Dilution    11    2.27    Material Agreements
   11    2.28    ERISA    11    2.29    Solvency    11    2.30    Form S-3
Eligibility    12    2.31    Patriot Act    12 3.    REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER    12    3.1    Requisite Power and Authority    12
   3.2    Investment Representations    13    3.3    Purchaser Bears Economic
Risk    13    3.4    Acquisition for Own Account    13    3.5    Purchaser Can
Protect Its Interest    13    3.6    Accredited Investor    13

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page    3.7    Legends    13    3.8    Market Manipulation    14
4.    COVENANTS OF THE COMPANY.    14    4.1    Stop-Orders    14    4.2   
Listing    14    4.3    Market Regulations    14    4.4    Reporting
Requirements    14    4.5    Use of Funds    14    4.6    Access to Facilities
   15    4.7    Intentionally Omitted.    15    4.8    Insurance    15    4.9   
Intellectual Property; Corporate Existence    15    4.10    Financial
Information    15    4.11    Intentionally Omitted.    15    4.12   
Confidentiality    15    4.13    Corporate Existence    15    4.14    Reissuance
of Securities    16    4.15    Priority of Notes    16    4.16    Expenses and
Other Payments    16    4.17    Transfer and Depositary Agent Instructions    16
5.    CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.    17    5.1    Execution
   17    5.2    Payment    17    5.3    Representations and Warranties    17 6.
   CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.    17    6.1   
Execution    17    6.2    Exchange Listing    17    6.3    Representations and
Warranties    17    6.4    Legal Opinion    18    6.5    Delivery of Securities
   18    6.6    Board Resolutions    18    6.7    Reservation of Shares    18   
6.8    Intentionally Omitted.    18    6.9    Good Standing Certificates    18
   6.10    Secretary’s Certificate    18    6.11    Filings    18    6.12   
Security Agreement    18    6.13    Other Transaction Documents    18 7.   
COVENANTS OF THE COMPANY AND THE PURCHASER REGARDING INDEMNIFICATION.    19   
7.1    Company Indemnification    19    7.2    Purchaser's Indemnification    19

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page    7.3    Procedures    19    7.4    Limitation on
Acquisition of Common Stock of the Company    20 8.    MISCELLANEOUS.    20   
8.1    Governing Law    20    8.2    Survival    20    8.3    Successors and
Assigns    20    8.4    Entire Agreement; Survival    21    8.5    Severability
   21    8.6    Amendment and Waiver.    21    8.7    Delays or Omissions    21
   8.8    Notices    21    8.9    Titles and Subtitles    22    8.10   
Facsimile Signatures; Counterparts    22    8.11    Broker's Fees    22    8.12
   Construction    22

 

iii



--------------------------------------------------------------------------------

STOCKERYALE, INC.

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of June 19, 2007 by and between StockerYale, Inc., a Massachusetts corporation
(the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).

RECITALS

Whereas, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);

Whereas, the Company desires to sell and the Purchaser desires to purchase, upon
the terms and conditions stated in this Agreement, (i) a secured term note of
the Company substantially in the form attached as Exhibit A in the principal
amount of $2,318,180 (together with any secured notes issued in exchange
therefor or replacement thereof in accordance with the terms thereof, the
“Note”) and (ii) 300,000 shares of the Company’s common stock (the “Closing
Shares”) (the Note and the Closing Shares are referred to herein collectively as
the “Securities”); and

Whereas, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached as Exhibit B (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. PURCHASE AND SALE OF NOTE AND CLOSING SHARES.

1.1 Purchase of Note and Closing Shares. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 5 and 6 below, the Company shall issue
and sell to the Purchaser and the Purchaser agrees to purchase from the Company
the Note and the Closing Shares. The purchase price (the “Purchase Price”) of
(a) the Note at the closing (the “Closing”) shall be equal to $1.00 for each
$1.00 of principal amount of the Note purchased (representing an aggregate
Purchase Price of $2,318,180 with respect to the Note) and (b) the Closing
Shares at the Closing shall be equal to the product of (i) the amount of Closing
Shares issued to the Purchaser hereunder, multiplied by (ii) $.01 (representing
an aggregate Purchase Price of $3,000 with respect to the Closing Shares).

 

1



--------------------------------------------------------------------------------

1.2 The Closing Date. The date and time of the Closing (the “Closing Date”)
shall be at such time and place as is mutually agreed to by the Company and the
Purchaser, subject to the satisfaction (or waiver) of all of the conditions to
the Closing set forth in Sections 5 and 6.

1.3 Form of Payment. Pursuant to a Funds Escrow Agreement (the “Funds Escrow
Agreement”), on the Closing Date, (i) the Purchaser shall pay the Purchase Price
to the Company for the Note and the Closing Shares by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, less any amount withheld for expenses and other payments pursuant
to Section 4.16, (ii) the Company shall deliver to the Purchaser, the Note
representing the principal amount of the Note that the Purchaser is then
purchasing hereunder, duly executed on behalf of the Company and registered in
the name of the Purchaser or its designee and (iii) the Company shall deliver to
the Purchaser the stock certificates evidencing the Closing Shares registered in
the Purchaser’s name.

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to the Purchaser as of the date of
this Agreement as set forth below except as disclosed in the Company’s filings
under the Securities Exchange Act of 1934 (collectively, the “Exchange Act
Filings”), or the Schedules hereto.

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and is qualified to do business and in good
standing in each other jurisdiction in which the ownership or leasing of its
properties or the nature of its business requires such qualification, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company, or on
the transactions contemplated hereby, or by the other Offering Documents or the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Offering Documents.

2.2 Subsidiaries. Schedule 2.2 hereto sets forth each subsidiary of the Company,
showing the jurisdiction of its incorporation or organization and showing the
percentage of each person’s ownership of the outstanding stock or other
interests of such subsidiary. For the purposes of this Agreement, “subsidiary”
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other subsidiaries. All of the outstanding shares of capital
stock of each subsidiary (that is a corporation) have been duly authorized and
validly issued, and are fully paid and nonassessable. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any subsidiary for the purchase or acquisition of
any shares of capital stock of any subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company nor any subsidiary is subject
to any obligation (contingent or otherwise) to

 

2



--------------------------------------------------------------------------------

repurchase or otherwise acquire or retire any shares of the capital stock of any
subsidiary or any convertible securities, rights, warrants or options of the
type described in the preceding sentence. Neither the Company nor any subsidiary
is party to, nor has any knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of any subsidiary.

2.3 Capitalization; Voting Rights.

(a) The authorized capital stock of the Company on the Closing Date, consists of
(i) no shares of preferred stock, and (ii) 100,000,000 shares of common stock,
par value $.001 per share (the “Common Stock”), 35,273,571 shares of which are
issued and outstanding.

(b) Except as disclosed on Schedule 2.3, other than (i) the shares reserved for
issuance under the Company’s stock option plans; and (ii) shares which may be
granted pursuant to this Agreement and the Transaction Documents, there are no
outstanding options, warrants, rights (including preemptive rights and rights of
first refusal) to subscribe to, call or commitment of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company (such Schedule 2.3 shall provide the exercise or conversion
term, exercise or conversion price, vesting period, holders of such options,
warrants or convertible securities and the amount granted or issued to each
holder). There exists no proxy or stockholder agreements, or arrangements or
agreements of any kind for the purchase or acquisition from the Company of any
of its securities. Neither the offer, issuance or sale of any of the Note or the
Closing Shares, nor the consummation of any transaction contemplated hereby will
result in a change in the price or number of any securities of the Company
outstanding, under anti-dilution or other similar provisions contained in or
affecting any such securities.

(c) All issued and outstanding shares of the Company’s Common Stock (i) have
been duly authorized and validly issued and are fully paid and nonassessable and
(ii) together with the offer and sale of all convertible securities, rights,
warrants, or options of the Company were issued in compliance with all
applicable state and federal laws concerning the issuance of securities, and no
stockholder has a right of rescission or damages against the Company with
respect thereto.

(d) The rights, preferences, privileges and restrictions of the shares of the
Common Stock are as stated in the Articles of Organization, as amended to date
(the “Charter”). The Closing Shares have been duly and validly reserved for
issuance. When issued in compliance with the provisions of this Agreement and
the Company’s Charter, the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed, except to the extent that such
restrictions shall be eliminated by virtue of the Registration Rights Agreement.

(e) No stock plan, stock purchase, stock option or other agreement or
understanding between the Company and any holder of any equity securities of the
Company or rights to purchase equity securities of the Company provides for
acceleration or other changes in the vesting provisions or other terms of such
agreement or understanding as the result of any merger, consolidated sale of
stock or assets, change in control or any other transaction(s) by the Company,
including the transactions contemplated hereunder.

 

3



--------------------------------------------------------------------------------

2.4 Authorization; Binding Obligations. All corporate action on the part of the
Company necessary for the authorization of this Agreement, the Note, the
Registration Rights Agreement, the Funds Escrow Agreement and the Reaffirmation
and Ratification Agreement dated as of the date hereof by and among the Company,
StockerYale Canada, Inc. and Lasiris Holdings, Inc. (the “Reaffirmation and
Ratification Agreement”) (collectively, the “Transaction Documents”), the
performance of all obligations of the Company hereunder at the applicable
Closing and, the authorization, sale, issuance and delivery of the Note and the
Closing Shares has been taken or will be taken prior to the Closing and no
further consent or authorization of the Company, its board of directors or
stockholders is required. This Agreement and the other Transaction Documents,
when executed and delivered and to the extent that the Company is a party
thereto, will be valid and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) general principles of equity
that restrict the availability of equitable or legal remedies. The sale of the
Note and the issuance of the Closing Shares are not and will not be subject to
any preemptive rights or rights of first refusal that have not been properly
waived or complied with. The Note, when executed and delivered in accordance
with the terms of this Agreement, will be valid and binding obligations of the
Company, enforceable in accordance with their respective terms.

2.5 Liabilities. The Company has no material liabilities and, to the best of its
knowledge, knows of no material contingent liabilities, except current
liabilities incurred in the ordinary course of business and liabilities
disclosed in the Company’s Exchange Act Filings (collectively, the “Exchange Act
Filings”) made prior to the date of this Agreement.

2.6 Agreements; Action. Except as set forth on Schedule 2.6:

(a) All of the agreements, understandings, instruments, contracts and proposed
transactions, to which the Company is a party or by which it is bound, that are
required to be filed under Item 601 of Regulation SB promulgated under the
Securities Exchange Act of 1934 (the “Exchange Act”) have been so filed by the
Company with the SEC. All material judgments, orders, writs or decrees to which
the Company is a party or to its knowledge by which it is bound, have been
disclosed by the Company on a current report on Form 8-K pursuant to the
Exchange Act. Notwithstanding the foregoing, there are no agreements,
understandings, instruments, contracts, proposed transactions, judgments,
orders, writs or decrees to which the Company is a party or to its knowledge by
which it is bound which may involve (i) the transfer or license of any patent,
copyright, trade secret or other proprietary right to or from the Company (other
than licenses arising from the purchase of “off the shelf” or other standard
products), or (ii) provisions restricting the development, manufacture or
distribution of the Company’s products or services, or (iii) indemnification by
the Company with respect to infringements of proprietary rights.

(b) The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital

 

4



--------------------------------------------------------------------------------

stock, (ii) since December 31, 2006, incurred any indebtedness for money
borrowed or any other liabilities individually in excess of $250,000 or, in the
case of indebtedness and/or liabilities individually less than $50,000, in
excess of $150,000 in the aggregate, (iii) made any loans or advances to any
person or entity in excess, individually or in the aggregate, of $100,000, other
than ordinary advances for travel expenses, or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business. Neither the Company nor any subsidiary is in
default with respect to any indebtedness.

(c) For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company has reason to believe are affiliated therewith) shall be aggregated
for the purpose of meeting the individual minimum dollar amounts of such
subsections.

2.7 Obligations to Related Parties. There are no obligations of the Company to
officers, directors, stockholders or employees of the Company other than (a) for
payment of salary for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company, (c) for other standard employee
benefits made generally available to all employees (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company) and (d) obligations listed in the Company’s financial
statements or disclosed in any of its Exchange Act Filings. Except as described
above or set forth on Schedule 2.7, none of the officers, directors or, to the
best of the Company’s knowledge, key employees or stockholders of the Company or
any members of their immediate families, are indebted to the Company,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company, other than passive investments in
publicly traded companies (representing less than 1% of such company) which may
compete with the Company. Except as described above, no officer, director or
stockholder, or any member of their immediate families, is, directly or
indirectly, interested in any material contract with the Company and no
agreements, understandings or proposed transactions are contemplated between the
Company and any such person. Except as set forth on Schedule 2.7, the Company is
not a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

2.8 Changes. Since March 31, 2007, except as disclosed in any Schedule to this
Agreement or to any of the other Transaction Documents, there has not been:

(a) Any change in the assets, liabilities, financial condition, or operations of
the Company, other than changes in the ordinary course of business, none of
which individually or in the aggregate has had or is reasonably expected to have
a material adverse effect on such assets, liabilities, financial condition or
operations of the Company;

(b) Any resignation or termination of any officer, key employee or group of
employees of the Company;

 

5



--------------------------------------------------------------------------------

(c) Any material change, except in the ordinary course of business, in the
contingent obligations of the Company by way of guaranty, endorsement,
indemnity, warranty or otherwise;

(d) Any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the properties, business or financial
condition of the Company;

(e) Any waiver by the Company of a valuable right or of a material debt owed to
it;

(f) Any direct or indirect material loans made by the Company to any
stockholder, employee, officer or director of the Company, other than advances
made in the ordinary course of business;

(g) Any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(h) Any declaration or payment of any dividend or other distribution of the
assets of the Company;

(i) Any labor organization activity related to the Company;

(j) Any debt, obligation or liability incurred, assumed or guaranteed by the
Company, except those for immaterial amounts and for current liabilities
incurred in the ordinary course of business;

(k) Any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets;

(l) Any change in any material agreement to which the Company is a party or by
which it is bound which may materially and adversely affect the business,
assets, liabilities, financial condition or operations of the Company;

(m) Any other event or condition of the character that, either individually or
cumulatively, has or could reasonably be expected to materially and adversely
affect the business, assets, liabilities, financial condition or operations of
the Company; or

(n) Any arrangement or commitment by the Company to do any of the acts described
in subsection (a) through (m) above.

2.9 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than (a) those resulting from taxes which have not yet become
delinquent, (b) minor liens and encumbrances which do not materially detract
from the value of the property subject thereto or materially impair the
operations of the Company, (c) those that have otherwise arisen in the ordinary
course of business and (d) those set forth on Schedule 2.9. All facilities,
machinery, equipment, fixtures,

 

6



--------------------------------------------------------------------------------

vehicles and other properties owned, leased or used by the Company are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used. The Company is in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

2.10 Intellectual Property.

(a) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and to the Company’s knowledge as presently proposed
to be conducted (the “Intellectual Property”), without any known infringement of
the rights of others. There are no outstanding options, licenses or agreements
of any kind relating to the foregoing proprietary rights, nor is the Company
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products.

(b) Except as set forth on Schedule 2.10(b), the Company has not received any
communications alleging that the Company has violated any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity, nor is the Company aware of
any basis therefor.

(c) The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company, except for inventions, trade
secrets or proprietary information that have been rightfully assigned to the
Company.

2.11 Compliance with Other Instruments. The Company is not in violation or
default of any term of its Charter or its bylaws as currently in effect (the
“Bylaws”), or of any material provision of any mortgage, indenture, contract,
agreement, instrument or contract to which it is party or by which it is bound
or of any judgment, decree, order or writ. The execution, delivery and
performance of and compliance with this Agreement and the other Transaction
Documents to which it is a party, and the issuance and sale of the Note and the
Closing Shares by the Company and the other Securities by the Company each
pursuant hereto and thereto, will not, with or without the passage of time or
giving of notice, result in any such material violation, or be in conflict with
or constitute a default under any such term or provision, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.

2.12 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company or any
subsidiary that prevents the Company from entering into this Agreement or the
other Transaction Documents, or from consummating the transactions contemplated
hereby or thereby. Except as set forth on Schedule 2.12 hereto, there is no
action, suit, proceeding or investigation pending or,

 

7



--------------------------------------------------------------------------------

to the knowledge of the Company, threatened, against or involving the Company,
any subsidiary of the Company or any of their respective properties or assets
which individually or in the aggregate would have a Material Adverse Effect. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by the
Company currently pending or which the Company intends to initiate.

2.13 Tax Returns and Payments. The Company has timely filed all tax returns
(federal, state and local) required to be filed by it of which the failure to
file would have a material adverse effect. All taxes shown to be due and payable
on such returns, any assessments imposed, and to the Company’s knowledge all
other taxes due and payable by the Company on or before the Closing, have been
paid or will be paid prior to the time they become delinquent. The Company has
not been advised (a) that any of its returns, federal, state or other, have been
or are being audited as of the date hereof, or (b) of any deficiency in
assessment or proposed judgment to its federal, state or other taxes. The
Company has no knowledge of any liability of any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

2.14 Employees. The Company has no collective bargaining agreements with any of
its employees. There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened with respect to the Company. The Company is not
a party to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation plan or agreement. To the
Company’s knowledge, no employee of the Company, nor any consultant with whom
the Company has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, the
Company because of the nature of the business to be conducted by the Company;
and to the Company’s knowledge the continued employment by the Company of its
present employees, and the performance of the Company’s contracts with its
independent contractors, will not result in any such violation. The Company is
not aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with their duties to the Company. The Company has not received
any notice alleging that any such violation has occurred. Except for employees
who have a current effective employment agreement with the Company, no employee
of the Company has been granted the right to continued employment by the Company
or to any material compensation following termination of employment with the
Company. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.

2.15 Registration Rights and Voting Rights. Except as listed on Schedule 2.15,
the Company is presently not under any obligation, and has not granted any
rights, or a party to any agreement, to register any of the Company’s presently
outstanding securities or any of its securities that may hereafter be issued
that have not been satisfied. To the Company’s knowledge, no stockholder of the
Company has entered into any agreement with respect to the voting or transfer of
any equity securities of the Company.

 

8



--------------------------------------------------------------------------------

2.16 Compliance with Laws; Permits. To its knowledge, the Company is not in
violation in any material respect of any applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which violation would materially and adversely
affect the business, assets, liabilities, financial condition or operations of
the Company. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement and the issuance of any of the Securities, except such as has been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing, as will be filed in a timely manner. The Company has all
material franchises, permits, licenses and any similar authority necessary for
the conduct of its business as now being conducted by it, the lack of which
would materially and adversely affect the business, properties or financial
condition of the Company.

2.17 Environmental and Safety Laws. Except as described on Schedule 2.17,
(a) the Company is not in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation and (b) no Hazardous Materials
(as defined below) are used or have been used, stored, or disposed of by the
Company or, to the Company’s knowledge, by any other person or entity on any
property owned, leased or used by the Company. For the purposes of the preceding
sentence, “Hazardous Materials” shall mean (a) materials which are listed or
otherwise defined as “hazardous” or “toxic” under any applicable local, state,
federal and/or foreign laws and regulations that govern the existence and/or
remedy of contamination on property, the protection of the environment from
contamination, the control of hazardous wastes, or other activities involving
hazardous substances, including building materials, or (b) any petroleum
products or nuclear materials.

2.18 Valid Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in this Agreement, the offer, sale and issuance of
the Securities will be exempt from the registration requirements of the 1933
Act, and will have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit or qualification requirements
of all applicable state securities laws. Neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.

2.19 Full Disclosure. The Company has provided the Purchaser with all
information requested by the Purchaser in connection with its decision to
purchase the Note and the Closing Shares. Neither this Agreement, the exhibits
and schedules hereto, the other Transaction Documents nor any other document
delivered by the Company to Purchaser or its attorneys or agents in connection
herewith or therewith or with the transactions contemplated hereby or thereby,
contain any untrue statement of a material fact nor omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances in which they are made, not misleading. Any financial
projections and other

 

9



--------------------------------------------------------------------------------

estimates provided to the Purchaser by the Company were based on the Company’s
experience in the industry and on assumptions of fact and opinion as to future
events which the Company, at the date of the issuance of such projections or
estimates, believed to be reasonable. As of the date hereof no facts have come
to the attention of the Company that would, in its opinion, require the Company
to revise or amplify in any material respect the assumptions underlying such
projections and other estimates or the conclusions derived therefrom.

2.20 Insurance. The Company has general commercial, product liability, fire and
casualty insurance policies with coverage customary for companies similarly
situated to the Company in the same or similar business.

2.21 SEC Reports. The Common Stock of the Company is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and the Company has timely filed all
proxy statements, reports, schedules, forms, statements and other documents
required to be filed by it under the Exchange Act. The Company has furnished the
Purchaser with copies of (i) its Annual Report on Form 10-KSB for the fiscal
year ended December 31, 2006, (ii) its Form 10-QSB for the fiscal quarter ended
March 31, 2007 and (iii) its Form 8-K filings which it has made during the
fiscal year 2007 to date (collectively, the “SEC Reports”). The Company is
eligible to file a registration statement on Form S-3 with the SEC for the
purpose of registering the resale of its securities. Each SEC Report was, at the
time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes thereto) included in the SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed) and fairly present in all
material respects the financial position of the Company and its subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

2.22 No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of any of the
Closing Shares or affect the price at which any of the Closing Shares being
offered hereby may be issued.

2.23 Listing. The Company’s Common Stock is listed for trading on the Nasdaq
Global Market and satisfies all requirements for the continuation of such
listing. Except as set forth on Schedule 2.23, the Company has not received any
written notice that its Common Stock will be delisted from the Nasdaq Global
Market or that the Common Stock and the Company do not meet all requirements for
the continuation of such listing.

 

10



--------------------------------------------------------------------------------

2.24 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act which would prevent the Company from selling the Securities
pursuant to Rule 506 under the 1933 Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

2.25 Stop Transfer. The Securities are restricted securities as of the date of
this Agreement. The Company will agree to promptly cause to be removed any stop
transfer order or other order impeding the sale and delivery of any of the
Closing Shares at such time as the Closing Shares are resold if such securities
are registered for public sale, whether as a result of the Registration Rights
Agreement or otherwise, or an exemption from registration is available and the
conditions for use thereof are satisfied, except as required by federal
securities laws.

2.26 Dilution. The Company understands the nature of the Securities being sold
hereby and recognizes that they may have a potential dilutive effect. The
Company specifically acknowledges that its obligation to issue the Closing
Shares is binding upon the Company and enforceable regardless of the dilution
such issuance may have on the ownership interests of other shareholders of the
Company.

2.27 Material Agreements. There is no agreement that has not been filed with the
SEC as an exhibit to a registration statement or other applicable form the
breach of which could reasonably be expected to have a material adverse effect
as to the Company and its subsidiaries, or would prohibit or otherwise interfere
with the ability of the Company to enter into and perform any of its obligations
under this Agreement in any material respect.

2.28 ERISA. Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (i) the
Company has not engaged in any Prohibited Transactions as defined in Section 406
of ERISA and Section 4975 of the Internal Revenue Code, as amended (the “Code”);
(ii) the Company has met all applicable minimum funding requirements under
Section 302 of ERISA in respect of its plans; (iii) the Company does not have
any knowledge of any event or occurrence which would cause the Pension Benefit
Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any employee benefit plan(s); (iv) the Company does not have any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than Companies’ employees; and (v) the Company has
not withdrawn, completely or partially, from any multi-employer pension plan so
as to incur liability under the Multiemployer Pension Plan Amendments Act of
1980.

2.29 Solvency. The Company is solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which such
Company is about to engage and the fair saleable value of its assets (calculated
on a going concern basis) is in excess of the amount of its liabilities.

 

11



--------------------------------------------------------------------------------

2.30 Form S-3 Eligibility. The Company is eligible to register the Closing
Shares for resale by the Purchaser using Form S-3 promulgated under the 1933
Act.

2.31 Patriot Act. The Company certifies that, to the best of Company’s
knowledge, the Company nor any of its Subsidiaries has been designated, nor is
or shall be owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants and covenants that: (i) none of the cash or property that the Company
or any of its Subsidiaries will pay or will contribute to the Purchaser has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations, warranties or
covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries. The Company shall provide the Purchaser all additional information
regarding the Company or any of its Subsidiaries that the Purchaser deems
necessary or convenient to ensure compliance with all applicable laws concerning
money laundering and similar activities. The Company understands and agrees that
if at any time it is discovered that any of the foregoing representations,
warranties or covenants are incorrect, or if otherwise required by applicable
law or regulation related to money laundering or similar activities, the
Purchaser may undertake appropriate actions to ensure compliance with applicable
law or regulation, including but not limited to segregation and/or redemption of
the Purchaser’s investment in the Company. The Company further understands that
the Purchaser may release confidential information about the Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchaser, in its sole discretion, determines that it is in
the best interests of the Purchaser in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Company as follows:

3.1 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Transaction Documents and to carry out their provisions. All
corporate action on Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Transaction Documents have been or will be
effectively taken prior to the Closing. Upon their execution and delivery, this
Agreement and the other Transaction Documents will be valid and binding
obligations of the Purchaser, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
and (b) as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

 

12



--------------------------------------------------------------------------------

3.2 Investment Representations. The Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the 1933 Act based in part upon the Purchaser’s representations contained in
this Agreement, including, without limitation, that the Purchaser is an
“accredited investor” within the meaning of Regulation D. The Purchaser has had
an opportunity to ask questions and receive answers from the Company regarding
the Company’s business, management and financial affairs and the terms and
conditions of the offering and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.

3.3 Purchaser Bears Economic Risk. The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. The Purchaser must bear the economic risk of this investment
until the Securities are sold pursuant to (i) an effective registration
statement under the 1933 Act, or (ii) an exemption from registration is
available.

3.4 Acquisition for Own Account. The Purchaser is acquiring the Note and the
Closing Shares for its own account and for investment only, and not as a nominee
or agent and not with a view towards or for resale in connection with their
distribution.

3.5 Purchaser Can Protect Its Interest. The Purchaser represents that by reason
of its, or of its management’s, business and financial experience, the Purchaser
has the capacity to evaluate the merits and risks of its investment in the
Securities and to protect its own interests in connection with the transactions
contemplated in this Agreement, and the other Transaction Documents. Further,
the Purchaser is aware of no publication of any advertisement in connection with
the transactions contemplated in the Agreement or the other Transaction
Documents.

3.6 Accredited Investor. The Purchaser represents that it is an accredited
investor within the meaning of Regulation D.

3.7 Legends. The Closing Shares, except as provided in Section 4.17, shall bear
a legend which shall be in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR IF APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
STOCKERYALE, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

13



--------------------------------------------------------------------------------

3.8 Market Manipulation. The Purchaser has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of any of the
Closing Shares or affect the price at which any of the Closing Shares being
offered hereby may be issued. Notwithstanding the foregoing, nothing contained
herein shall limit or be deemed in any manner whatsoever to limit any Purchaser
hedging transactions following payment in full of the Note.

4. COVENANTS OF THE COMPANY.

The Company covenants and agrees with the Purchaser as follows:

4.1 Stop-Orders. The Company will advise the Purchaser, promptly after it
receives notice of issuance by the SEC, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.

4.2 Listing. The Company will use commercially reasonable efforts to maintain
the listing of its Common Stock on the Nasdaq Stock Market (including the Nasdaq
Capital Market and the Nasdaq OTC Bulletin Board, but excluding the pink and
yellow sheets), American Stock Exchange or New York Stock Exchange (a “Principal
Market”), and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the National
Association of Securities Dealers (“NASD”) and such exchanges, as applicable.
The Company will provide the Purchaser copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market.

4.3 Market Regulations. The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.

4.4 Reporting Requirements. The Company will timely file with the SEC all
reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination. Within fifteen (15) days after the end of each month,
the Company will deliver to the Purchaser unaudited trial balances as at the end
of such month.

4.5 Use of Funds. The Company agrees that it will use the proceeds of the sale
of the Note and the Closing Shares for general corporate purposes and will not
use any of such proceeds to repay any indebtedness of the Company (other than
trade payables in the ordinary course and such obligations to the Purchaser) to
any current executive officers, directors or principal stockholders of the
Company.

 

14



--------------------------------------------------------------------------------

4.6 Access to Facilities. The Company will permit any representatives designated
by the Purchaser (or any transferee of the Purchaser), upon reasonable notice
and during normal business hours, at such person’s expense and accompanied by a
representative of the Company, to (a) visit and inspect any of the properties of
the Company, (b) examine the corporate and financial records of the Company
(unless such examination is not permitted by federal, state or local law or by
contract) and make copies thereof or extracts therefrom and (c) discuss the
affairs, finances and accounts of any such corporations with the directors,
officers and independent accountants of the Company.

4.7 Intentionally Omitted.

4.8 Insurance. The Company will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in similar business similarly situated as the Company; and the Company
will maintain, with financially sound and reputable insurers, insurance against
other hazards and risks and liability to persons and property to the extent and
in the manner customary for companies in similar business similarly situated as
the Company and to the extent available on commercially reasonable terms.

4.9 Intellectual Property; Corporate Existence. The Company shall maintain in
full force and effect its corporate existence, rights and franchises and all
licenses and other rights to use Intellectual Property owned or possessed by it
and reasonably deemed to be necessary to the conduct of its business.

4.10 Financial Information. The Company agrees to send the following to the
Purchaser: (i) unless the following are filed with the SEC through EDGAR and are
available to the public through EDGAR, within one (1) day after the filing
thereof with the SEC, a copy of its Annual Report on Form 10-KSB, its Quarterly
Reports on Form 10-QSB, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act; (ii) on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries, unless available
through Bloomberg Financial Markets (or any successor thereto) contemporaneously
with the release; and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.

4.11 Intentionally Omitted.

4.12 Confidentiality. The Company agrees that it will not disclose, and will not
include in any public announcement, the name of the Purchaser, unless expressly
agreed to by the Purchaser or unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.

4.13 Corporate Existence. So long as the Purchaser beneficially owns any of the
Securities, the Company shall maintain its corporate existence and shall not
sell all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale or transfer of all or substantially all of the
Company’s assets where the surviving or successor entity in such transaction
(i) assumes the Company’s obligations hereunder and the Transaction Documents
and (ii) is a publicly traded company whose common stock is quoted or listed on
a Principal Market.

 

15



--------------------------------------------------------------------------------

4.14 Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.7 above
at such time as (a) the holder thereof is permitted to dispose of such
Securities pursuant to Rule 144(k) under the 1933 Act, or (b) upon resale
subject to an effective registration statement after such Securities are
registered under the 1933 Act. The Company agrees to cooperate with the
Purchaser in connection with all resales pursuant to Rule 144(d) and Rule 144(k)
and, subject to satisfaction of all requirements of such rules, to provide legal
opinions or such transfer agent instructions necessary to allow such resales
provided the Company and its counsel receive reasonably requested
representations from the selling Purchaser and broker, if any.

4.15 Priority of Notes. Except as set forth on Schedule 4.15 hereto, for so long
as the Note is outstanding, in the event that the Company or any of its
Subsidiaries issues or incurs any indebtedness, it shall, or it shall cause any
Subsidiary to, first enter into, and cause the lender to enter into, a
Subordination Agreement, containing terms and conditions acceptable to the
Purchaser.

4.16 Expenses and Other Payments. The Company shall reimburse the Purchaser for
its reasonable legal fees for services rendered to the Purchaser in preparation
of this Agreement and the other Transaction Documents, and expenses in
connection with the Purchaser’s due diligence review of the Company and relevant
matters, subject to reasonable documentation of such expenses. Amounts payable
hereunder and under Section 6.10 of the Note shall be withheld by the Purchaser
from the Purchase Price to be paid at Closing.

4.17 Transfer and Depositary Agent Instructions. Other than as provided below,
all certificates issued the Closing Shares shall bear the restrictive legend
specified in Section 3.7. The Company warrants that the Closing Shares shall be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement, other than in
accordance with applicable securities laws. If the Purchaser provides the
Company with an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that a public sale, assignment or transfer of the Closing
Shares may be made without registration under the 1933 Act or the Purchaser
provides the Company with reasonable assurances that the Closing Shares can be
sold pursuant to Rule 144 without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold, the Company
shall permit the transfer, and promptly instruct its transfer agent to issue one
or more certificates in such name and in such denominations as specified by the
Purchaser and without any restrictive legend. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchaser by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 4.17 will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 4.17, that the Purchaser shall be entitled, in addition to all
other available remedies but subject to applicable securities laws, to an order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

 

16



--------------------------------------------------------------------------------

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company to issue and sell the Note and the Closing Shares
to the Purchaser at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Purchaser with prior written
notice thereof:

5.1 Execution. The Purchaser shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

5.2 Payment. The Purchaser shall have delivered to the Company the Purchase
Price (less the amounts withheld pursuant to Section 4.16) by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

5.3 Representations and Warranties. The representations and warranties of the
Purchaser shall be true and correct as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and the Purchaser shall have performed, satisfied and complied
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing Date.

6. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE.

The obligation of the Purchaser hereunder to purchase the Note and the Closing
Shares from the Company at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion by providing the Company with prior
written notice thereof:

6.1 Execution. The Company shall have executed each of the Transaction Documents
and delivered the same to the Purchaser.

6.2 Exchange Listing. The Common Stock (x) shall be designated for quotation or
listed on the Principal Market and (y) shall not have been suspended by the SEC
or the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Market; and the Closing Shares
shall be listed upon the Principal Market.

6.3 Representations and Warranties. The representations and warranties of the
Company shall be true and correct as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. The
Purchaser shall have received a certificate, executed by either the Chief

 

17



--------------------------------------------------------------------------------

Executive Officer or the Chief Financial Officer of the Company, dated as of the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Purchaser.

6.4 Legal Opinion. The Purchaser shall have received (a) a legal opinion, dated
as of the Closing Date, in form, scope and substance reasonably satisfactory to
the Purchaser and in substantially the form of Exhibit C attached hereto and
(b) a legal opinion of Company’s Canadian counsel, dated as of the Closing Date,
in form, scope and substance reasonably satisfactory to Purchaser.

6.5 Delivery of Securities. At the Closing, the Company shall have executed and
delivered to the Purchaser the Note and delivered to the Purchaser the Closing
Shares.

6.6 Board Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.4 above and in a form reasonably
acceptable to the Purchaser (the “Resolutions”).

6.7 Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of issuing the Closing Shares.

6.8 Intentionally Omitted.

6.9 Good Standing Certificates. The Company shall have delivered to the
Purchaser a certificate evidencing the incorporation and good standing of the
Company and each Subsidiary in such entity’s state of incorporation or
organization issued by the Secretary of State of such state of incorporation or
organization as of the Closing Date.

6.10 Secretary’s Certificate. The Company shall have delivered to the Purchaser
a secretary’s certificate, dated as of the Closing Date, certifying as to
(A) the Resolutions, (B) the Charter, certified as of the Closing Date, by the
Secretary of State of the State of Massachusetts and (C) the Bylaws, each as in
effect at the Closing.

6.11 Filings. The Company shall have made all filings under all applicable
federal and state securities laws necessary to consummate the issuance of the
Securities pursuant to this Agreement in compliance with such laws.

6.12 Security Agreement. The Company shall have delivered to the Purchaser an
executed copy of the Reaffirmation and Ratification Agreement.

6.13 Other Transaction Documents. The Company shall have delivered to the
Purchaser such other documents relating to the transactions contemplated by this
Agreement as the Purchaser or its counsel may reasonably request, including,
without limitation, all documents, instruments and agreements relating to the
Canadian component to the transaction contemplated hereby.

 

18



--------------------------------------------------------------------------------

7. COVENANTS OF THE COMPANY AND THE PURCHASER REGARDING INDEMNIFICATION.

7.1 Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against any
claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which results, arises out of or is based upon the negotiation, execution or
performance of this Agreement including but not limited to (i) any
misrepresentation by Company or breach of any warranty by Company in this
Agreement or in any exhibits or schedules attached hereto or any Transaction
Document, or (ii) any breach or default in performance by Company of any
covenant or undertaking to be performed by Company hereunder, or any other
agreement entered into by the Company and the Purchaser relating hereto.

7.2 Purchaser’s Indemnification. The Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal shareholders, at
all times against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees incurred in the defense thereof) of any
nature, incurred by or imposed upon the Company which results, arises out of or
is based upon any breach of the representations of the Purchaser contained in
Section 3 of this Agreement.

7.3 Procedures. Promptly after receipt by an indemnified party pursuant to the
provisions of Section 7.1 or 7.2 of notice of the commencement of any action
involving the subject matter of the foregoing indemnity provisions such
indemnified party will, if a claim thereof is to be made against the
indemnifying party pursuant to the provisions of Section 7.1 or 7.2, promptly
notify the indemnifying party of the commencement thereof; but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party otherwise under this Section except to the
extent the defense of the claim is prejudiced. In case such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party shall have the right to participate
in, and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, provided, however, if counsel for the
indemnifying party concludes that a single counsel cannot under applicable legal
and ethical considerations, represent both the indemnifying party and the
indemnified party, the indemnified party or parties have the right to select
separate counsel to participate in the defense of such action on behalf of such
indemnified party or parties; provided that there shall be no more than one such
separate counsel. After notice from the indemnifying party to such indemnified
party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such indemnified party pursuant to the provisions of said
Section 7.1 or 7.2 for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless (i) the indemnified party shall have employed
counsel in accordance with the provisions of the preceding sentence, (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after the notice of the commencement of the action or (iii) the
indemnifying party has, in its sole discretion, authorized the employment of
counsel for the indemnified party at the expense of the indemnifying party.

 

19



--------------------------------------------------------------------------------

7.4 Limitation on Acquisition of Common Stock of the Company. Notwithstanding
anything to the contrary contained in this Agreement, any Transaction Document
or any document, instrument or agreement entered into in connection with any
other transactions between the Purchaser and the Company, the Purchaser may not
acquire stock in the Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
the Company, or otherwise, and such contracts, options, warrants, conversion or
other rights shall not be enforceable or exercisable) to the extent such stock
acquisition would cause any interest (including any original issue discount)
payable by the Company to the Purchaser not to qualify as “portfolio interest”
within the meaning of Section 881(c)(2) of the Code, by reason of
Section 881(c)(3) of the Code, taking into account the constructive ownership
rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”). The Stock Acquisition Limitation shall automatically become null
and void without any notice to the Company upon the existence of an Event of
Default (as defined in the Note).

8. MISCELLANEOUS.

8.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York; provided, however that the Purchaser may choose to waive this
provision and bring an action outside the state of New York. Both parties and
the individuals executing this Agreement and other agreements on behalf of the
Company agree to submit to the jurisdiction of such courts and waive trial by
jury. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

8.2 Survival. The representations, warranties, indemnities, agreements,
covenants and other statements of the Company made herein shall survive
execution of this Agreement and delivery of the Note and the Closing Shares. All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.

8.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be

 

20



--------------------------------------------------------------------------------

enforceable by each person who shall be a holder of the Securities from time to
time, other than the holders of Common Stock which has been sold by the
Purchaser pursuant to Rule 144 or an effective registration statement. The
Purchaser may assign and/or grant participations (in whole or in part) in this
Agreement and the other Transaction Documents.

8.4 Entire Agreement; Survival. This Agreement, the exhibits and schedules
hereto, the other Transaction Documents and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof, including, but not
limited to, the purchase and sale of the Note and the Closing Shares. No party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein. The Purchaser shall not be deemed to have made any representation or
warranty to the Company other than as expressly made by the Purchaser in
Section 3 hereof. Without limiting the generality of the foregoing, and
notwithstanding any otherwise express representations and warranties made by the
Purchaser in Section 3 hereof, the Purchaser makes no representation or warranty
to the Company with respect to the timing or the manner in which the Company’s
Common Stock will be sold. Nothing contained in this Agreement, any Transaction
Document or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Purchaser and thus refunded to the Company.

8.5 Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

8.6 Amendment and Waiver.

(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.

(b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

8.7 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
non-compliance by another party under this Agreement or the Transaction
Documents, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. All remedies, either under this Agreement, the Note or the
other Transaction Documents, by law or otherwise afforded to any party, shall be
cumulative and not alternative.

8.8 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b)

 

21



--------------------------------------------------------------------------------

when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company at the address as set forth on the
signature page hereof, with a copy to Thomas B. Rosedale, c/o BRL Law Group LLC,
31 St. James Avenue, Suite #850, Boston, Massachusetts 02116, facsimile number
(617) 399-6930, and to the Purchaser at the address set forth on the signature
page hereto for such Purchaser, with a copy in the case of the Purchaser to
Scott J. Giordano, Esq., Loeb & Loeb, LLP, 345 Park Avenue, New York, NY 10154,
facsimile number (212) 407-4990, or at such other address as the Company or the
Purchaser may designate by ten days advance written notice to the other parties
hereto.

8.9 Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

8.10 Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument.

8.11 Broker’s Fees. Each party hereto represents and warrants that, except as
each party may have notified the other in writing on or prior to the date
hereof, no agent, broker, investment banker, person or firm acting on behalf of
or under the authority of such party hereto is or will be entitled to any
broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated herein. Each party hereto further
agrees to indemnify each other party for any claims, losses or expenses incurred
by such other party as a result of the representation in this Section 8.11 being
untrue.

8.12 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other.

[Balance of page intentionally left blank; signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:     PURCHASER: STOCKERYALE, INC.     LAURUS MASTER FUND, LTD. By:  

/s/ Marianne Molleur

    By:  

/s/ Eugene Grin

Name:   Marianne Molleur     Name:   Eugene Grin Title:   Senior Vice President
and Chief Financial Officer     Title:   Director Address:     Address: 32
Hampshire Road Salem, New Hampshire 03079    

c/o M&C Corporate Services Limited

P.O. Box 309 GT, Ugland House, South Church Street

George Town, Grand Cayman

Cayman Islands

 

23